Exhibit Press Release Source: Kelyniam Global, Inc. Kelyniam Global, Inc. to Acquire M2-Systems Wednesday May 7, 10:00 am ET Little Rock, Arkansas(BUSINESS WIRE)—Kelyniam Global, Inc. (OTC.BB:KLYG - News), an engineering and management consulting company specializing in CADCAM technology, today announces that it will acquire M2-Systems as a wholly owned subsidiary. James Ketner, President and CEO of Kelyniam Global, Inc. stated: “This merger will move Kelyniam Global, Inc. forward by giving us a stronger business model with additional customers, equipment, office space, and employees.With this merger, Kelyniam Global, Inc. will no longer be a development stage company, and the going concern disclaimer in our financial statements will also be eliminated.” Mr. John Mastoloni, Vice President of Operations, founded M2 Systems LLC in 1997, and will continue to manage and oversee all operations of M2-Systems under Kelyniam Global, Inc. Mr.
